Citation Nr: 9904996	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  97-16 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a disability evaluation in excess of 20 
percent for residuals of a back injury.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty during the Vietnam era.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, that evaluated the veteran's service-
connected residuals of a back injury as 20 percent disabling.  
The veteran disagreed with the evaluation assigned, and this 
appeal ensued.  A hearing was held at the RO in August 1997 
before the undersigned Board Member.  A transcript of that 
hearing is of record.  The case is now before the Board for 
final appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The service-connected back disorder is manifested by 
symptomatology that more nearly approximates severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  

3.  No unusual or exceptional disability factors have been 
demonstrated with respect to the service-connected back 
disorder.  


CONCLUSION OF LAW

The criteria for a 40 percent evaluation for residuals of a 
back injury have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Code 5293 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating is plausible and thus well 
grounded within the meaning of 38 U.S.C.A. § 5107(a); see 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (a claim of 
entitlement to an increased evaluation for a service-
connected disability generally is a well-grounded claim).  
The Board is satisfied that all relevant evidence has been 
obtained with respect to this claim and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1998), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
service-connected disability at issue on this appeal.  The 
Board has found nothing in the historical record that would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  The Board is of the 
opinion that this case presents no evidentiary considerations 
that would warrant an exposition of the remote clinical 
histories and findings pertaining to the disability at issue.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. at 58.  The 
evidence in closest proximity to the recent claim is the most 
probative in determining the current extent of impairment.  
Id.  

It is contended by and on behalf of the veteran that his back 
disability is more severely disabling than currently 
evaluated.  It is maintained that he has constant radiating 
back pain with considerable pain in his hips for which he 
takes a considerable amount of pain medication.  At the 
hearing in August 1997, the veteran's representative stated 
that a 40 percent rating would be more appropriate than the 
20 percent rating currently assigned.  

Factual Background

The service medical records indicate that the entrance 
examination was negative for complaints or findings of any 
back disorder but that the veteran had back trouble during 
1967 and 1968 while on active duty.  He testified in August 
1997 that he injured his back in service in about 1967 
lifting equipment.  He said that he just felt back pain and 
that the pain just kept increasing after that.  The service 
medical records show that he was seen in an orthopedic 
consultation in 1968 that culminated in a diagnosis of 
radicular pain of the right back probably due to herniated 
nucleus pulposus at the lumbosacral level.  On VA examination 
in July 1975, the diagnosis was residuals of a back injury.  

By a rating decision dated in August 1975, service connection 
was granted for residuals of a back injury and rated 10 
percent disabling under Diagnostic Code 5295, effective from 
separation from service.  The 10 percent evaluation was 
thereafter continued.  The veteran's most recent claim for an 
increased rating for back disability was received in October 
1996.  Following a VA examination in March 1997, the RO 
increased the evaluation to 20 percent, effective from the 
date of receipt of the reopened claim.  

Pertinent Law and Regulations

Under Code 5292, moderate limitation of motion of the lumbar 
segment of the spine warrants a 20 percent evaluation; a 40 
percent evaluation is warranted where severe limitation of 
motion is shown.  38 C.F.R. § 4.71a, Code 5292.  

Under Code 5295, a 20 percent evaluation is warranted for 
lumbosacral strain where there is muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in a standing position.  A 40 percent evaluation requires 
severe lumbosacral strain with listing of the whole spine to 
the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent evaluation is 
also warranted if only some of these manifestations are 
present if there is also abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Code 5295.  

Under Code 5293, a 20 percent evaluation is warranted for 
moderate intervertebral disc syndrome with recurring attacks.  
A 40 percent evaluation requires severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  A 
60 percent evaluation requires pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy (i.e., with characteristic pain and demonstrable 
muscle spasm and an absent ankle jerk or other neurological 
findings appropriate to the site of the diseased disc) and 
little intermittent relief.  38 C.F.R. § 4.71a, Code 5293.  

Analysis

The record shows that when the veteran was examined by VA in 
March 1997, he had forward flexion to 45 degrees with the 
onset of pain at 15 degrees but without weakness or fatigue.  
He had backward extension to 30 degrees without pain, 
weakness or fatigue.  He had left lateroflexion to 18 degrees 
without weakness or fatigue but with the onset of pain at 15 
degrees; right lateroflexion to 15 degrees without weakness 
or fatigue but with the onset of pain at 10 degrees.  He had 
rotation to the left to 33 degrees without weakness or 
fatigue but with the onset of pain at 30 degrees; and 
rotation to the right to 30 degrees with pain but without 
weakness or fatigue.  

It is notable that X-rays in March 1997 revealed degenerative 
disk disease at L5-S1 with osteophyte formation in the facet 
joints at L4-5, as well as minimal degenerative joint disease 
in the hips.  The diagnosis was degenerative arthritis of the 
lumbar spine associated with a left L5 radiculopathy.  The 
examiner remarked that although an electromyograph (EMG) 
performed the previous month was within normal limits, 
clinically the veteran had symptoms and examination findings 
consistent with a left L5 radiculopathy.  

The examination findings in March 1997 included straight leg 
raising that was positive on the left at 10 degrees and that 
resulted in exacerbation of his left leg pain when his right 
leg was raised to 20 degrees.  There was tenderness in the 
left lumbar paraspinous muscle region.  A sensory examination 
also revealed decreased sensation on the left lateral leg 
below the knee and medially in the right mid-calf down to the 
foot.  The veteran reported that in the years since service, 
he had intermittent pain in his lower back initially 
radiating down his right leg into his foot.  Although he now 
rarely had right leg pain, he had developed over the previous 
year and a half left leg pain that extended from his left 
buttock down into his left foot.  He described the pain as 
intermittent, but he was unable to relate flare-ups of pain 
to any particular activity.  However, he said that when he 
experienced flare-ups of his pain, they usually lasted up to 
two months.  His current flare-up of left leg pain had lasted 
four months.  The veteran also reported that over the 
previous four years, he had seen a number of physicians for 
his back pain.  He had also seen chiropractors and had used 
electrical stimulation - presumably a TENS unit - to 
alleviate his pain.  He also had physical therapy some years 
previously but was unable to say that any particular 
treatment was beneficial, as he would have resolution of his 
pain periodically with or without treatment.  The veteran 
reported that lying down would decrease his leg pain, as well 
as placing his left leg on a stool.  Sitting for more than 
half an hour would increase his pain, as would standing for 
more than half an hour.  He stated that doing housework, as 
well as activity for any prolonged period of time, would 
aggravate his pain.  He said that he had about three hours of 
difficulty getting going in the morning due to tight muscles 
in his leg.  He reported that he took Motrin with some 
ameliorative effect.  

In August 1997, the veteran testified that he took six to 
eight Motrin tablets a day.  He also testified that he had 
not undergone back surgery and that he had been told that his 
discs had degenerated to the point that there was no sense 
operating.  He said that he had a lot of trouble lifting and 
that lifting would induce radiating pain.  He said that he 
did not work currently and was on workers' compensation due 
to his back problems.  He stated that he had worked as a 
carpenter in construction.  His testimony was essentially 
consistent with the complaints and history elicited on VA 
examination in March 1997.  

It would seem that the veteran's service-connected back 
disorder results in significant functional impairment under 
the ordinary conditions of life.  38 C.F.R. §§ 4.10, 4.40.  
Moreover, the recent evidence of pain on motion and 
intermittent flare-ups of back pain point to a more 
restricted limitation of motion of the lumbar spine than is 
contemplated in the rating currently assigned.  See DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  The involvement of 
degenerative processes in the lumbar spine, including 
degenerative disk disease, indicates that the service-
connected back disorder could be rated, at least by analogy, 
to intervertebral disc syndrome under Diagnostic Code 5293.  
See 38 C.F.R. § 4.20 (1998).  The Board is of the opinion 
that the overall disability picture suggests symptomatology 
that more nearly approximates severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  

Although the service-connected back disorder could be rated 
by recourse to several diagnostic codes, the rule against 
pyramiding precludes the use of multiple diagnostic codes in 
order to artificially inflate the service-connected 
evaluation.  38 C.F.R. § 4.14 (1998).  Rather, the diagnostic 
code is applied that best reflects the overall disability 
picture shown for the specific anatomical part involved.  The 
service-connected evaluation is assigned that most accurately 
reflects the degree of functional impairment shown by the 
evidence of record.  The Board is of the opinion that the 
symptomatology currently demonstrated is more compatible with 
a 40 percent evaluation, but no more, under Diagnostic Code 
5293.  

Although the veteran's back symptoms more nearly approximate 
severe impairment, they are not shown to be pronounced such 
as to warrant a 60 percent evaluation under Code 5293.  There 
were no postural abnormalities, fixed deformities or muscle 
spasm on recent examination.  The musculature of the back was 
within normal limits, and the vertebral processes were 
nontender to palpation.  While radiculopathy is demonstrated, 
neurologic findings appropriate to the site of the diseased 
disc are not shown.  His gait was without ataxia, and he had 
a normal base.  Motor strength in the lower extremities was 
only marginally diminished, and muscle atrophy was not shown.  
Deep tendon reflexes were 2+ and symmetric.  His attacks of 
back pain are intermittent, and the range of motion of his 
lumbar spine is shown to be severely restricted only on 
forward flexion and lateroflexion, that is, only in two 
planes of excursion.  Viewed as a whole, pronounced 
intervertebral disc syndrome is not shown or more nearly 
approximated.  38 C.F.R. § 4.7.  The evidence indicates that 
although the symptomatology associated with the service-
connected back disorder has increased in severity in recent 
years, it has nevertheless been classically intermittent.  

The record also indicates that his back disorder has 
significantly affected his employment as a carpenter, an 
occupation that requires significant physical exertion.  The 
Board has therefore considered possible entitlement to an 
extraschedular evaluation under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1998).  However, the Board has not been 
presented with such an exceptional or unusual disability 
picture, with related factors including frequent 
hospitalizations or marked interference with employment, such 
as to render impractical the application of the regular 
schedular standards.  The veteran has not been frequently 
hospitalized for his back disorder such as to warrant 
extraschedular consideration.  Although he has experienced 
interference with his employment as a carpenter due in no 
small measure to his back disorder, he testified that he had 
recently lost the end of his thumb in an accident and that he 
had had a heart attack a year previously, although he said 
that he had had a good recovery from the latter incident.  He 
also testified, however, that his heart had "just made a 
wreck out of me lately."  

The Board finds that the veteran's back disorder has not, by 
itself, resulted in marked interference with employment.  It 
is undisputed that the service-connected back disorder has 
considerably affected the veteran's employment picture, but 
it is not shown that the disorder has resulted in any more 
than the normal interference with employment that such a 
disability is likely to have and which is contemplated in the 
40 percent rating now assigned.  The rating schedule is 
designed to compensate for average impairments of earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (emphasis added).  The adverse occupational 
impact of the service-connected disability is contemplated in 
the 40 percent evaluation granted herein.  Although it is 
possible that the veteran's service-connected back disorder 
will, at some future date, render the current schedular 
rating inadequate, evidence has not been presented to show 
that the regular schedular standards are inadequate to 
compensate the veteran for the impairment that his service-
connected back disorder causes now or to demonstrate that 
unusual or exceptional disability factors are present such as 
to merit extraschedular consideration.  Based on these 
considerations, the Board finds that the RO did not err in 
failing to refer this claim to the Director of the 
Compensation and Pension Service for an initial 
determination.  See Floyd v. Brown, 9 Vet. App. 88, 95 
(1996).  


ORDER

A 40 percent evaluation is granted for residuals of a back 
injury, subject to controlling regulations governing the 
payment of monetary benefits.  



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

